Appeal by the defendant from two judgments of the Supreme Court, Kings County (J. Goldberg, J.), both rendered November 15, 2004, convicting him of assault in the first degree under indictment No. 4415/03, and gang assault in the second degree under indictment No. 6888/02, upon his pleas of guilty, and imposing sentences, and an amended judgment of the same court, also rendered November 15, 2004, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated a condition thereof, upon his plea of guilty, and imposing a sentence of imprisonment upon his previous conviction of assault in the second degree under indictment No. 5933/00.
Ordered that the judgments and the amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Crane, J.E, Santucci, Florio, Dillon and Balkin, JJ., concur.